                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


 Douglas R. Vaughn,                               )
       Plaintiff,                                 )
                                                  )
 V.                                               )                   1:19cv564(LMB/TCB)
                                                  )
 Deputy Pidea,^                                   )
       Defendants.                                )

                             MEMORANDUM OPINION & ORDER


        Virginia inmate Douglas Vaughn initiated this civil rights action under 42 U.S.C. § 1983,

 claiming that defendants Pidea and Denton, two deputies with the Loudoun County Sheriffs

 Office, used excessive force while arresting him.      Dkt. No. 1. Pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure, defendant Justin Denton("Denton" or "defendant Denton")

 has now filed a motion to dismiss the claims raised against him.'       Dkt. Nos. 38, 39. Plaintiff

 was provided the notice required by Local Rule 7(K)and the opportunity to file responsive

 materials pursuant to Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975),and opposes Denton's

 motion.      Dkt. No. 42. For the reasons that follow, defendant Denton's motion will be

granted, and the claims raised against him will be dismissed with prejudice.

                                      1. Standard of Review

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)tests the sufficiency

ofa complaint; it does not resolve contests surrounding facts, the merits of a claim, or the

applicability of defenses. Republican Partv ofN.C. v. Martin. 980 F.2d 943,952(4th Cir. 1992).

To survive a 12(b)(6) motion,"a complaint must contain sufficient factual matter, accepted as

true, to 'state a claim to reliefthat is plausible on its face.'" Ashcroft v. Iqbal. 556 U.S. 662,678


'Deputy Pidea failed to return the waiver of service previously directed to him. Thus,through
this Order, the United States Marshals will be directed to effect service on Pidea.
